                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY                           :
                                             : CIVIL NO. 3: 20-CV-0042
              Plaintiff,                     :
                                             :
vs.                                          : (JUDGE MANNION)
                                             :
LUZERNE COUNTY, LUZERNE                      :
COUNTY SHERIFF’S DEPARTMENT,                 :
and LUZERNE COUNTY SHERIFF                   :
BRIAN SZUMSKI, individually and in           :
his official capacity,                       :
                                             :
              Defendants:                    : (ELECTRONICALLY FILED)


      DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        AND NOW, come the Defendants, LUZERNE COUNTY, LUZERNE

COUNTY SHERIFF’S DEPARTMENT AND LUZERNE COUNTY SHERIFF

BRIAN SZUMSKI, by and through their counsel, Dougherty, Leventhal & Price,

LLP, and hereby move this Honorable Court to dismiss the Plaintiff’s Complaint

pursuant to F.R.C.P. 12(b)(6), averring in support the following:

        1. On or about January 9, 2020, Plaintiff Lawrence Kansky filed a

Complaint in against Defendants alleging his civil rights were violated.

Summons were issued on January 10, 2020. Waivers were returned thereby
making Defendants responsive pleading due on or before March 13, 2020.

      2. On January 17, 2020, undersigned counsel has entered his appearance on

behalf of the Defendants

      3. Defendants hereby move for the dismissal of the Complaint pursuant to

F.R.C.P. No. 12(b)(6) on the grounds that the Plaintiff’s Complaint fails to state a

claim upon which relief can be granted. The grounds upon which this Motion is

based will be fully outlined in the Defendants’ supporting brief which will be filed

pursuant to Local Rule 7.5.

      4. Undersigned counsel contacted counsel for Plaintiff, Cynthia L. Pollick,

Esquire, and she does not concur in the filing of this Motion.

      WHEREFORE, Defendants pray for the entry of an Order dismissing

Plaintiff’s Complaint in its entirety.

                                  Respectfully submitted:

                                  DOUGHERTY, LEVENTHAL & PRICE, L.L.P.

                                         s/Sean P. McDonough
                                  By:    _______________________________
                                         Sean P. McDonough, Esquire
                                         Attorney for Defendants
                                         PA ID# 47428
                                         75 Glenmaura National Blvd.
                                         Moosic, PA 18507
                                         Phone (570) 347-1011 Fax (570) 347-7028
                                         smcdonough@dlplaw.com
                  CERTIFICATE OF NON-CONCURRENCE

      I, Sean P. McDonough, Esquire, attorney for Defendants, hereby certify that

I contacted counsel for the Plaintiff, Cynthia l. Pollick, Esquire and she does not

concur in the filing of this motion.


Date: March 11, 2020                          s/Sean P. McDonough,
                                              Sean P. McDonough, Esquire
                                              Attorney For Defendants
                        CERTIFICATE OF SERVICE

      I, SEAN P. McDONOUGH, ESQUIRE, hereby certify that on the 13th

day of March, 2020, I served the foregoing MOTION TO DISMISS

PLAINTIFF’S COMPLAINT , upon the persons indicated below as follows:

                              Via electronic filing

Cynthia L. Pollick, Esquire
The Employment Law Firm
363 Laurel Street
Pittston, PA 18640
pollick@lawyer.com


                              Respectfully submitted,

                              DOUGHERTY, LEVENTHAL & PRICE, L.L.P.

                              s/Sean P. McDonough
                              __________________________________
                              SEAN P. McDONOUGH, ESQUIRE
                              Attorney for Defendants
                              PA ID# 47428
                              75 Glenmaura National Blvd.
                              Moosic, PA 18507
                              Phone (570) 347-1011
                              Fax (570) 347-7028
                              smcdonough@dlplaw.com
